NO. 07-07-0464-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 3, 2008
______________________________

O. C. HAWLEY, III, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

NO. 07-02-6354; HONORABLE HAROLD PHELAN, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Following a plea of not guilty, Appellant, O. C. Hawley, III, was convicted by the trial
court of burglary of a habitation, enhanced, and sentenced to forty years confinement. 
Appellant timely filed a notice of appeal challenging his conviction.  The clerk’s record filed
on December 27, 2007, contains the Trial Court’s Certification of Defendant’s Right of
Appeal.  The form, however, is not signed by Appellant as required by Rule 25.2(d) of the
Texas Rules of Appellate Procedure.

          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  Upon remand, the trial court shall utilize whatever means necessary
to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d). 
Once properly executed, the certification shall be included in a supplemental clerk’s record
and filed with this Court on or before February 4, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.

ereby granted and the judgment of the
trial court is affirmed.
							Don H. Reavis
						    	     Justice
Do not publish.





1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
2. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).